Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Gilbert Rosales, M.D.,
(CCN: OI File No. H-12-42681-9),
Petitioner,

v.

The Inspector General.
Docket No. C-13-1382
ALJ Ruling No. 2014-25

Date: February 11, 2014

DISMISSAL

Petitioner, Gilbert Rosales, M.D., is a physician, licensed in California, who was
convicted of a criminal offense related to the delivery of an item or service under
Medicare or a state health care program. Pursuant to section 1128(a)(1) of the Social
Security Act (Act), the Inspector General (1.G.) has excluded him from participating in
Medicare, Medicaid, and all federal health care programs for a period of five years.
Petitioner appeals, challenging the length of the exclusion.

The I.G. has moved to dismiss, arguing that Petitioner fails to raise an issue that may be
properly addressed in a hearing. I agree and, for the reasons discussed below, grant the
1.G.’s Motion to Dismiss.

Discussion
In a letter dated July 31, 2013, the I.G. advised Petitioner Rosales that he was excluded

from participation in Medicare, Medicaid, and all federal health care programs because
he had been convicted of a criminal offense related to the delivery of an item or service
under Medicare or a state health care program. The letter explained that section
1128(a)(1) of the Act authorizes the exclusion. I.G. Ex. | at 1.

Petitioner concedes that he was convicted and is subject to exclusion under section
1128(a)(1), but argues that the period of exclusion is too severe, and that, because he is a
sole community physician or sole source of essential specialized services in his
community, his period of exclusion should be waived or reduced under 42 C.F.R.

§ 1001.1801.

Section 1128(a)(1) of the Act mandates that the Secretary of Health and Human Services
exclude from program participation any individual who has been convicted under federal
or state law of a criminal offense related to the delivery of an item or service under the
Medicare or a state health care program. See also 42 C.F.R. § 1001.101(a). The
exclusion must be for a minimum period of five years. Act § 1128(c)(3)(B); 42 C.F.R.

§ 1001.102(a). Mitigating factors may be considered as bases for reducing the period of
exclusion only if the exclusion period is longer than five years. 42 C.F.R. § 1001.102(c).

An excluded individual may challenge the basis for the exclusion and the length of the
exclusion. 42 C.F.R. § 1001.2007(a)(1). However, where, as here, the I.G. imposes an
exclusion of five years, the length of the exclusion is not reviewable. 42 C.F.R.

§ 1001.2007(a)(2). Iam required to dismiss a request for hearing where that request fails
to raise any issue that may properly be addressed in a hearing. 42 C.F.R. § 1005.2(e)(4).

With respect to the purported harm his exclusion will cause his former patients and the
neighborhood in which he worked, the I.G. may grant a state health care program’s
request to waive an exclusion “if the individual or entity is the sole community physician
or the sole source of essential specialized services in a community.” However, “[t]he
decision to grant, deny, or rescind a request for a waiver is not subject to administrative
or judicial review.” 42 C.F.R. § 1001.1801(f); Act § 1128(c)(3)(B). Thus, any such
request for waiver must be made directly to the I.G. by the state health care program, not
by Petitioner, and the I.G.’s determination with respect to any waiver is not reviewable in
this or any other forum.

Because Petitioner’s hearing request does not raise an issue that I am empowered to
resolve, I grant the I.G.’s motion and dismiss Petitioner’s appeal.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

